DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
Applicant’s claims are replete with the use of “optionally”, which is non-limiting. All uses of “optional” are treated as if they do not require the optional limitation.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 7, “connection means” triggers 112(f), the structure from the specification is a Luer.
In claim 15, “connection means” is also a Luer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soll (US 2010/0318063) in view of Greter et al (US 2011/0139821) and Muller et al (US 2015/0335397).
Regarding claim 1, Soll discloses a mixing nozzle (fig 3) for mixing at least a first liquid composition 42 and a second liquid composition 44, the mixing nozzle being configured to be coupled to a body 12 of a multi-component application device (fig 1), 
While Soll substantially discloses the invention as claimed, it does not disclose wherein at least one of said at least two fluid inlet channels has at least one segment extending at least partly arc-shaped around said first longitudinal axis in a plane perpendicular to said first longitudinal axis. 
Greter discloses a similar mixing device which includes two fluid inlet channels 7/7’ which are at least partly arc-shaped around said longitudinal axis. 
Soll has already established using both longitudinal and latitudinal (perpendicular to the longitudinal axis) elements assist in mixing the fluids. Such that one of ordinary skill in the art looking at both Greter and Soll would appreciate that a desired amount of 
Muller disclose using at least partly arc-shaped channels around said first longitudinal axis in a plane perpendicular to said first longitudinal axis to said first longitudinal axis (see fig 4 at 62/64).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Soll such that at least one of said at least two fluid inlet channels has at least one segment extending at least partly arc-shaped around said first longitudinal axis in a plane perpendicular to said first longitudinal axis as taught by: (1) Soll itself and Greter and (2) Muller, to assist in guiding the fluid through more tortuous pathways, resulting in additional mixing.
Regarding claim 3, wherein at least one of said mixing channels comprises at least a first segment 25A and a second segment 25B, wherein at least one of the at least first and second segments extends at least partly or entirely in radial direction to said first longitudinal axis (fig 3).
Regarding claim 4, wherein the at least one segment of the mixing channel extending at least partly or entirely in radial direction runs at least partly meander-shaped (fig 3).
Regarding claim 5, wherein at least one of said mixing channels, extends at least partly or entirely in a plane perpendicular to said first longitudinal axis (fig 3).  
Regarding claim 6, while Soll substantially discloses the invention as claimed, it does not disclose wherein at least one of the at least first and second segments, extends at least partly or entirely arc-shaped around said first longitudinal axis (A). 
Regarding claim 7, wherein the mixing nozzle comprises connection means 36 for connecting an injection needle to the mixing nozzle wherein in an established 12connection between the mixing nozzle and said injection needle said outlet channel of the mixing nozzle is fluidly connected to a lumen of said injection needle (¶35). While Soll substantially discloses the invention as claimed, it does not disclose said connection means of the mixing nozzle is rotatable around said first longitudinal axis to adjust needle orientation relative to the mixing nozzle and/or the application device. Greter discloses a similar device and a Luer 19, but one in which the Luer/connection means is rotatable around said first longitudinal axis to adjust needle orientation relative to the mixing nozzle and/or the application device (fig 3, ¶44). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Soll such that said connection means of the mixing nozzle is rotatable around said first longitudinal axis to adjust needle orientation relative to the mixing nozzle and/or the application device as taught by Greter to allow the needle to be more securely, and easily attached (as the Luer is larger and more easily gripped).
Regarding claim 8, wherein the mixing nozzle is assembled of at least a first part and a second part, wherein a joint between said first part and said second part passes at least partly through the mixing nozzle adjacent to said mixing channel (¶31, ¶32).  
Regarding claim 9, Soll discloses a multi-component application device for discharging a liquid mixed composition of at least a first liquid composition and a second liquid composition (¶59) and for injection of the liquid mixed composition (¶59, intended use), the multi-component application device being configured to separately store in the application device the first and second liquid compositions (via cartridges 14 and 16) and to mix the first and second liquid compositions (¶33) before injection into a target site of a human body (¶33, ¶59), wherein the application device comprises a mixing nozzle according to claim 1 (claim 1 above).  
Regarding claim 10, wherein the application device comprises, in addition to the mixing nozzle, a body 12, a plunger assembly 58, 58’ and a handle 18, wherein said handle, and wherein said handle is rotatable around said first longitudinal axis (A) to adjust handle orientation relative to said mixing nozzle and/or said body (¶42 – rotated about either plunger shaft 58…).  
Regarding claim 11, wherein said mixing nozzle is detachable mounted to said body (¶31 and ¶32). 
Regarding claim 12, Soll discloses a kit comprising a mixing nozzle according to claim 1 (claim 1, fig 1) or a multi-component application device comprising said nozzle (claim 1, fig 1).
Regarding claim 13, wherein the kit further comprises a first liquid composition A and a second liquid composition B (¶59), and wherein the first liquid composition A and 
Regarding claim 18, Soll discloses a method for cosmetic or therapeutic application, wherein an effective amount of an injectable liquid composition, is to be administered to a subject by using a multi-component application device according to claim 8 and/or a kit-comprising said device (¶35 and ¶59).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soll (US 2010/0318063) in view of Hedlund et al (US 6,479,468), Greter et al (US 2011/0139821) and Muller et al (US 2015/0335397).
Regarding claim 14, while Soll substantially discloses the invention as claimed, it does not disclose wherein the first liquid composition A is a polysaccharide derivative functionalized with a first reactive group, and the second liquid composition B is a polysaccharide derivative functionalized with a second reactive group, and wherein the first reactive group and the second reactive group are capable of forming covalent bonds between each other.  
Soll discloses using the device to dispense hyaluronic acid (¶43).
Hedlund discloses modified polysaccharides can be have beneficial effects, especially those that form a conjugate (Col.3 ll 52-62 and Col.4 ll 7-32).  Hyaluronic acid is specifically disclosed (Col.7 ll 63) and that covalently bonding the polysaccharide is desirable as part of these advantages (Col.8 ll 15-28). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Soll such that the first liquid composition A is a polysaccharide derivative functionalized with a first reactive group, .
Allowable Subject Matter
Claims 15-17 are allowed.
While tip caps are present in Soll and tip cap removers are generally known in the art, the examiner did not find a teaching or suggestion for providing the claimed kit with a tip cap remover which may remove the two tip caps simultaneously. To do so would require impermissible hindsight as one would have to add removable tip caps to Soll and then a remover for them, as opposed to the current caps 52 which remain on the cartridges as they are inserted into the apparatus and throughout the process (¶39).
Response to Arguments
Applicant’s amendments overcome all claim objections and 112 rejections.
Applicant’s amendments overcomes the previous rejections, but not Soll and Greter as a whole. As further evidence, Muller is also added to the rejection.
Applicant argues one would not have derived a segment extending at least partly arc-shaped around the longitudinal axis in a plane perpendicular to the longitudinal axis from Soll and Greter. The examiner disagrees. Greter teaches arc-shaped channels and Soll establishes the desire for movement in plane perpendicular to the longitudinal axis as each time the fluid enters a bend (to once again move longitudinally) more mixing occurs. References are not read in a vacuum but for what they teach one of ordinary skill in the art, such that one of ordinary skill in the art reading Greter and Soll as wholes 
Applicant argues the use of the channel as claimed results in an advantageous combination is not persuasive as all the above references teach varying means of causing turbulent flow and resulting mixing, it is now well settled that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F2d 846, 205 USPQ 1069, CCPA 1980. In this instance it is obvious to combine flow in a plane perpendicular to the longitudinal axis and at least partially arc-shaped channels, both used for mixing, to arrive at a third composition which utilizes both for mixing.
In response to applicant's argument that the distance in the longitudinal direction from a syringe handle to a tip of the injection needle is a reason to reconsider the rejection, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783